Citation Nr: 0111299	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1956 to January 
1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision that denied applications to 
reopen claims for service connection for neck and low back 
disorders.


FINDINGS OF FACT

1.  A January 1998 Board decision denied service connection 
for residuals of a neck injury and for a low back disorder.

2.  Evidence submitted since the January 1998 Board decision 
is redundant or cumulative of evidence previously considered, 
or the additional evidence by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for residuals of a neck 
injury and for a low back disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for residuals of a neck injury 
and for a low back disorder, and the January 1998 Board 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the Air Force from January 1956 to 
January 1958.  

The veteran's complete service medical records are not 
available, reportedly having been destroyed in the 1973 fire 
at the National Personnel Records Center.  However, some 
clinical records from a base hospital were obtained.  These 
records show that the veteran was hospitalized on June 28, 
1957, after he sustained a head injury when he backed his car 
into a tree.  Initially, it was thought that he had a skull 
fracture but closer scrutiny of X-rays showed there was none.  
He was dizzy and had a headache, but there was no nausea or 
vomiting and no loss of consciousness.  The diagnosis was 
concussion.  The headache worsened while he was hospitalized 
so, on July 7 a spinal tap was performed, and laboratory 
tests of the spinal fluid did not show blood cells.  By July 
9 the headaches had dissipated entirely, did not recur, and 
he was discharged from the hospital on July 16, 1957.

The earliest relevant post-service evidence of record is from 
the 1980s.  An August 1986 record of Newman Harter, M.D., 
notes the veteran gave a two-month history of a cold 
sensation, but no numbness, in the upper extremities.  The 
assessment was a cervical disc and subsequent studies showed 
a herniated nucleus pulposus at C6-7.  He received subsequent 
treatment for a cervical spine condition.  In April 1987, he 
underwent a discectomy, foraminotomy, and partial 
hemilaminectomy at C6-7, after which he reported that he was 
entirely free of neck pain.

In May 1988 records of the Greenville Hospital System, the 
veteran reported that he had done well after the April 1987 
surgery, but had had neck pain since a recent motor vehicle 
accident where he was struck from the rear.  The impression 
was mild cervical spondylosis with a superimposed cervical 
strain.  Myelography and computerized tomography in July 1988 
showed spinal stenosis from C3 to C7, but no convincing 
evidence of disc herniation.  Studies in January 1989 showed 
a herniated nucleus pulposus at C5-6 and in February 1989 the 
veteran had a discectomy and interbody fusion at that level.  
February to August 1989 records of Douglas Kennemore, M.D., 
the veteran's surgeon, show that the surgery relieved the 
neck pain.

July 1989 records of Dr. Harter show that the veteran 
complained of pain in the hands.  Dr. Harter referred him to 
Anderson Neurological Associates where September 1989 
electromyography and nerve conduction studies were normal.  
However, magnetic resonance imaging showed degenerative disc 
disease at all levels of the cervical spine.

In April 1990, the veteran returned to Dr. Kennemore with 
complaints of pain in the neck and upper extremities.  X-rays 
in May 1990, magnetic resonance imaging in June 1990, and 
myelography and computerized tomography in October 1990, all 
failed to reveal a cause for pain in the neck and upper 
extremities.

In October 1992, the veteran claimed service connection for a 
head and neck injury that he said occurred in 1957.  He also 
claimed service connection for a back disorder that he said 
resulted from a spinal tap he had in service.

At a February 1993 VA orthopedic examination, the veteran 
complained of constant low back pain and occasional neck 
pain.  Examination revealed limitation of motion of the 
lumbar and cervical spines, and spasm and tenderness of 
lumbar musculature, and X-rays of the spine showed minimal 
degenerative changes throughout.  Diagnoses were mechanical 
pain with early degenerative changes and limitation of motion 
of the lumbar spine, and status post cervical discectomy and 
fusion with intermittent pain and limitation of motion.  A 
concurrent neurologic examination showed no abnormality.

In an August 1993 letter, Anderson Chiropractic Clinic 
reported that the veteran had been treated there for back 
pain since November 1971.

At a September 1993 hearing, the veteran testified about the 
circumstances of the 1957 motor vehicle accident and said 
that, while hospitalized, a spinal tap was performed to 
"relieve pressure."  He said he was told to stay in bed for 
twelve hours, but a nurse told him he could go the mess hall, 
he did so, and collapsed in line.  He said he had had 
headaches since and, currently, had neck and low back pain.  
He said that his doctor did not know what caused the neck 
disorder that prompted surgery in 1987.  In 1988, he had a 
motor vehicle accident where he was struck from the rear.  He 
had further neck surgery in 1989, but the doctor told him it 
was not due to the 1988 motor vehicle accident.

At a March 1996 VA orthopedic examination, the veteran 
reported the 1957 motor vehicle accident and said he 
sustained a skull fracture.  The examiner noted that he was 
evaluated by X-ray and lumbar puncture.  The examiner 
reviewed the veteran's claim file and noted that complaints 
and treatment for neck pain began in the mid-1980s, noted 
that surgery was followed by complaints of continued pain, 
noted that diagnostic studies showed no basis for the 
complaints, and noted that the veteran had been referred to a 
pain clinic.  The veteran complained of persistent headaches, 
which he attributed to the 1957 spinal tap, and pain in 
multiple joints.  The veteran reported pain in the neck with 
motion, and diffuse tenderness to palpation of all parts of 
the back, but straight leg raising was negative.  The 
examiner noted that the evidence of record did not show a 
degenerative process in the spine before 1987.  The examiner 
noted the length of time between the 1957 motor vehicle 
accident and the earliest evidence of a degenerative process, 
noted that the veteran did well after surgery but that his 
symptoms were exacerbated after a 1988 motor vehicle 
accident, noted that recent radiographic studies were 
negative, and opined that current symptoms were not related 
to the 1957 injury but were a normal degenerative process.  
The examiner said he reassured the veteran that his headaches 
were not a result of the spinal puncture performed at the 
time of his 1957 motor vehicle accident.

At a March 1996 VA neurologic examination, the examiner noted 
the history of the 1957 motor vehicle accident, the 1987 disc 
surgery, the 1988 motor vehicle accident, and the 1989 disc 
surgery.  The examiner reviewed the radiographic and 
electrodiagnostic studies conducted since 1987.  Examination 
showed no abnormality save for a mild sensory deficit in the 
hands in a C5-6 distribution consistent with the herniated 
nucleus pulposus and surgery that resulted from the 1988 
motor vehicle accident.  The examiner said that the medical 
evidence did not support a claim that current symptoms 
related to the 1957 motor vehicle accident.

At a March 1997 VA orthopedic examination, the examiner 
reviewed the claims file and noted the veteran's past medical 
and surgical history.  Examination showed some limitation of 
motion of the cervical and lumbar spines, but strength and 
sensation were intact in all four extremities.  X-rays of the 
cervical spine showed the C5-6 fusion, some degenerative disc 
disease from C2 to C4, and mild anterior spondylosis.  X-rays 
of the lumbar spine showed mild wedging at L1 and very mild 
degenerative joint disease.  The examiner opined that the 
degenerative changes in the cervical spine were not due 
specifically to either the 1957 or the 1988 motor vehicle 
accident, but that the changes were chronic and the result of 
accumulative trauma, so both accidents contributed to those 
changes.  With regard to the lumbar spine, the examiner 
opined that the veteran's symptoms were primarily mechanical 
in nature and not related to the 1957 spinal tap.

At a March 1997 VA neurologic examination, the examiner 
carefully reviewed the veteran's claims file, including the 
clinical records from the 1957 motor vehicle accident.  He 
noted that, although the veteran reported a fractured skull 
in that accident, and a fracture was suspected at the time of 
admission, closer scrutiny of X-rays showed there was none.  
He also noted that, following persistent complaints of 
headache, a spinal tap showed normal pressure and no evidence 
of hemorrhage.  The veteran said that, although he had been 
told to stay in bed for 24 hours after the spinal tap, a 
nurse told him he could go to the cafeteria, which he did, 
and there collapsed.  The examiner noted that records showed 
relief from headaches soon after the spinal tap, but the 
veteran maintained that he had had headaches since, but not 
before, the 1957 motor vehicle accident.  The veteran said he 
also sustained a neck injury in the 1957 accident, but the 
examiner noted that treatment and diagnostic studies at the 
time did not include X-rays of the cervical spine.  The 
examiner noted that the earliest evidence of record that 
showed a cervical spine disorder was dated in 1987 and showed 
a herniated nucleus pulposus at C6-7.  The veteran had 
surgery for the disc, after which he was pain-free, but 
sustained a neck injury in a 1988 motor vehicle accident.  
The examiner reviewed the many reports of more recent 
diagnostic studies and noted that several showed degenerative 
joint disease in joints in the extremities.  After a thorough 
examination, the impression was degenerative joint disease.  
The examiner concluded that, since the veteran had relief of 
neck pain after the 1987 surgery, and recurrence of neck pain 
after the 1988 motor vehicle accident, that neck pain was due 
to the 1988 accident.  With regard to low back pain, the 
examiner noted that the veteran reported pain with passive 
straight leg raising to 30 degrees, but was able to rise from 
a supine to a sitting position without pain.  He concluded 
that there was some embellishment of symptoms, but there was 
also some mechanical back pain of uncertain duration.  With 
regard to headaches, the examiner concluded that they did not 
meet the diagnostic criteria for migraine but, based on the 
veteran's history of headaches since the 1957 motor vehicle 
accident, opined that they were inadequately-treated 
posttraumatic headaches.  The examiner opined that neither 
headaches, neck problems, nor back problems, were due to a 
spinal tap injury.

A January 1998 Board decision denied service connection for 
residuals of a neck injury, and for a back disorder (claimed 
to have resulted from a spinal tap).  The Board granted 
service connection for headaches.  Evidence received since 
then is summarized below.

In a July 1999 statement, the veteran said he had new and 
material evidence to reopen claims for service connection for 
residuals of a neck injury and for a low back disorder.  He 
referred the RO to Doctors Harter, Henk, and Wright, for that 
evidence.

The RO wrote Paul Wright, M.D., in July 1999 and requested 
treatment records concerning the veteran and, in a letter of 
like date, advised the veteran of the request.  Dr. Wright 
did not respond nor did the veteran submit records from him.

Records from Doctors Newman Harter and Duane Henk show 1999 
treatment for abdominal and other problems; the records do 
not show treatment of neck or back disorders.

Records dated between 1985 and 1999 were received from 
Anderson Orthopaedic Clinic.  Many of these records are 
duplicates of records previously considered, and many of the 
records pertain to conditions not involving the neck and 
back.  A September 1985 treatment record notes the veteran 
complained of neck and arm pain; he denied a history of neck 
trauma; and X-rays, apparently of the cervical spine, showed 
minimal or minor abnormalities.  An August 1999 record notes 
the veteran complained of bilateral leg pain, worse on the 
left, and back pain.  Straight leg raising was positive on 
the left at 50 degrees, but deep tendon reflexes were 
symmetric.  X-rays of the lumbar spine showed moderate 
degenerative disease and the examiner thought the pattern 
suggested spinal stenosis.  Magnetic resonance imaging was 
ordered.  A September 1999 record noted that magnetic 
resonance imaging did not show spinal stenosis but did show 
L5-S1 facet hypertrophy.  The examiner said he could not 
explain the leg pain the veteran described.

In September 1999, the veteran was referred to the 
Microsurgery Center/Piedmont Comprehensive Pain Management 
Group.  There the veteran gave a history of pain, gradually 
increasing during preceding months, originating in the distal 
thighs and extending to the feet.  He also gave a history of 
low back pain that did not seem to radiate.  He reported 
various exacerbating factors and means he had found of 
obtaining relief.  Examination showed some limitation of 
motion of the lumbar spine and mild tenderness of the 
sacroiliac joints.  There was subjective sensation deficit on 
the inside right leg in a nondermatomal pattern.  Gait was 
essentially normal without a significant antalgic component.  
August 1999 magnetic resonance imaging showed mild diffuse 
degenerative disc changes, and marked hypertrophy in the L5-
S1 joint on the right, but no evidence of herniated nucleus 
pulposus, extruded disc fragment, or stenosis.  The 
impression was that symptoms and examination were consistent 
with radiculopathy but magnetic resonance imaging was 
unimpressive.  The examiner reported that clinical history 
and examination did not suggest that the degenerative facet 
arthropathy was the cause of the pain.  An epidural steroid 
injection was administered and a second such injection was 
given in October 1999.  He had good pain relief after the two 
injections and the third was postponed.

A January 2000 letter from David deHoll, M.D., Anderson 
Orthopaedic Clinic, reported that the veteran had 
degenerative arthritis in the knees and wrists, mild cervical 
degenerative disc disease, and moderate lumbar spinal 
stenosis.

A January 2000 letter from Newman Harter, M.D., reported 
treatment of the veteran for ear disorders.

The veteran submitted a document that appears to be an 
invoice or billing statement for services rendered from 
January to May 2000 at Blue Ridge Orthopedics.  The document 
does not include any information regarding neck or low back 
disorders.

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including arthritis, if such are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's claims for service connection for neck and low 
back disorders were denied by a January 1998 Board decision.  
That Board decision is final, although the claims may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers that bears directly 
and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

Evidence submitted since the 1998 Board decision includes 
many post-service medical records, dated from the mid 1980s 
to the 1990s, that were considered by the Board in its 1998 
decision.  Such redundant evidence is not new.  38 C.F.R. 
§ 3.156; Anglin v West, 203 F.3d 1343 (Fed. Cir. 2000); 
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  Some 
additional medical records, showing cervical spine and low 
back disorders since the mid 1980s, were not before the Board 
in 1998, but these records are not new evidence since they 
contain cumulative information (it was previously known the 
veteran had the conditions many years after service).  Id.  
Moreover, these additional medical records do not link 
cervical spine or low back conditions with service, and they 
are not material evidence since they are not so significant 
that they must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156.  The veteran has 
also submitted some medical records which concern ailments 
other than the neck and low back; such records are not 
material evidence as they do not bear directly or 
substantially on the question of service connection for neck 
and low back disorders.  Id.  

Since the 1998 Board decision, the veteran has again asserted 
that he has neck and low back disorders due to service.  His 
recent assertions are redundant or cumulative, not new 
evidence.  38 C.F.R. § 3.156; Anglin, supra; Vargas-Gonzalez, 
supra.  Moreover, as a layman, the veteran has no competence 
to give a medical opinion on diagnosis or causation of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
His statements on such matters are not material evidence, as 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claims for service 
connection.  38 C.F.R. § 3.156.

In sum, since the January 1998 Board decision, the veteran 
has not submitted new and material evidence to reopen the 
claims for service connection for neck and low back 
disorders.  Thus the 1998 Board decision remains final.





ORDER

The application to reopen a claim for service connection for 
residuals of a neck injury is denied.  

The application to reopen a claim for service connection for 
a low back disorder is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

